Dear Mr. Ortego:
You have requested the opinion of this office on the following issue:
 Does the Evangeline Parish Solid Waste Commission have the authority to negotiate and/or re-negotiate their contract for collection of solid waste at the end of each contract term without seeking bids for the award of such contract?
This issue has previously been addressed in Attorney General Opinion Number 94-108, a copy of which is enclosed for your review. The conclusion is that, unless such contracts are structured as exclusive franchises, they may be awarded by negotiation rather than a public bid process. Therefore, the Evangeline Parish Solid Waste Commission may negotiate or renegotiate contracts for the collection of solid waste rather than seek public bids for such contracts.
Of course, there is nothing in the law which would prohibit the Commission from seeking bids for such services should they choose to do so.
I trust that this answers your inquiry. Please let us know if we may be of further assistance in this matter.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                              By: ____________________________  GLENN R. DUCOTE
Assistant Attorney General
RPI/GRD/cla